Exhibit 10.1

 

AMENDMENT NO. 2

 

This Amendment No. 2, is dated as of July 1, 2005 and effective July 1, 2005 by
and between Cunningham Communications, Inc. (“Lessor”) and Sinclair
Communications, LLC, as successor by merger of Chesapeake Television, Inc.
(“Lessee”) to the Lease Agreement (the “Agreement”) between Lessor and Lessee,
effective as of July 1, 1987, as amended July 1, 1997.

 

WHEREAS, Lessee currently utilizes additional space on the Tower and in the
Building for the purpose of the installation, operation and maintenance of its
digital antenna system, and no formal agreement exists between the parties with
respect to such utilization;

 

WHEREAS, subject to the terms of the Agreement, it is the intent of the parties
hereto to amend the Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:

 

1.  The term of the Agreement expires June 30, 2007.

 

2.  Section 2.01 (a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“2.01 (a)  Space on the Tower for the purpose of the operation and maintenance
of Lessee’s equipment as follows:

 

To support Lessee’s analog antenna, TFU-14GTH/VP-R06DC, which will transmit on
660 MHz, in connection with the operation of Lessee’s business, as previously
disclosed and specifically approved by Lessor.  The analog antenna will be
mounted so that its center of radiation will be approximately 1280 feet above
ground as shown in Exhibit “B”, with the exact height being determined by
Lessor’s consulting engineers. The location of the analog antenna and WR1600
waveguide shall be subject to Lessor’s approval.  The waveguide shall not exceed
one in number and sixteen (16) inches in diameter.

 

To support Lessee’s auxiliary antenna, TUPC3-4-1, which will transmit on
television channels 14-60, in connection with the operation of Lessee’s
business, as previously disclosed and specifically approved by Lessor.  The
auxiliary antenna will be mounted so that its center of radiation will be
approximately 1140 feet above ground as shown in Exhibit “B”, with the exact
height being determined by Lessor’s consulting engineers. The location of the
auxiliary antenna and transmission line shall be subject to Lessor’s approval. 
The transmission line shall not exceed one (1) in number and three inches in
diameter.

 

--------------------------------------------------------------------------------


 

To support Lessee’s ENG receive antenna, Proscan microwave radio antenna, which
will receive on 2 GHz, in connection with the operation of Lessee’s business, as
previously disclosed and specifically approved by Lessor.  The ENG antenna will
be mounted so that its center of radiation will be approximately 1160 feet above
ground as shown in Exhibit “B”, with the exact height being determined by
Lessor’s consulting engineers. The location of the ENG receive antenna, control
cable and transmission line shall be subject to Lessor’s approval.  The
transmission line shall not exceed one (1) in number and one and five eighths
(1-5/8) inches in diameter.

 

To support Lessee’s digital antenna, Dielectric TUDC-C5SP-10/36SPH-1-B, which
will transmit on 626-662 MHz, in connection with the operation of Lessee’s
business, as previously disclosed and specifically approved by Lessor.  The
digital antenna will be mounted so that its center of radiation will be
approximately 1240 feet above ground as shown in Exhibit “B”, with the exact
height being determined by Lessor’s consulting engineers. The location of the
digital antenna and transmission line shall be subject to Lessor’s approval. 
The transmission line shall not exceed one (1) in number and eight (8) inches in
diameter.

 

To support Lessee’s two (2) microwave pickup antennas, which will receive on 23
GHz, in connection with the operation of Lessee’s business, as previously
disclosed and specifically approved by Lessor.  The microwave pickup antennas
will be mounted so that their center of radiation will be approximately 100 feet
above ground as shown in Exhibit “B”, with the exact height being determined by
Lessor’s consulting engineers. The location of the microwave pickup antennas and
transmission line shall be subject to Lessor’s approval.

 

To support Lessee’s one (1) microwave studio to transmitter link antenna, which
will transmit on 7 GHz, in connection with the operation of Lessee’s business,
as previously disclosed and specifically approved by Lessor.  The microwave
transmit antenna will be mounted so that its center of radiation will be
approximately 350 feet above ground as shown in Exhibit “B”, with the exact
height being determined by Lessor’s consulting engineers. The location of the
microwave transmit antennas and transmission line shall be subject to Lessor’s
approval.

 

To support Lessee’s two (2) two-way radio antennas, in connection with the
operation of Lessee’s business, as previously disclosed and specifically
approved by Lessor.  The two-way radio pickup antennas will be mounted on the
communications platform of the Tower located at approximately 1185 feet above
ground as shown in Exhibit “B”, with the exact height being determined by
Lessor’s consulting engineers. The location of the two-way radio antennas and
transmission line shall be subject to Lessor’s approval.

 

Exhibit “B” hereto is a formal construction drawing which describes the location
of Lessee’s equipment.”

 

3.             Lessor agrees that Lessee’s right to space in the Building as
described in Section 2.01(b) of the Agreement has been increased as described in
Exhibit C dated July 1, 2003 and attached hereto.  The parties agree that the
original Exhibit C attached to the Agreement, if any, is hereby deleted and
replaced with the Exhibit C attached to this Amendment No. 2.

 

--------------------------------------------------------------------------------


 

4.  Section 5.01 of the Agreement is hereby amended by increasing the monthly
rent by Twenty Five Thousand Three Hundred Fifty Seven Dollars and Fifty Cents
($25,357.50) effective July 1, 2005.  Upon execution of this Amendment, Lessee
agree to pay Lessor a lump sum payment in the amount of Five Hundred Sixty Five
Thousand Eight Hundred Dollars ($565,800).

 

5.  Section 21.07 of the Agreement is hereby amended to reflect the following
addresses for notices or other communications:  if to Lessor: Cunningham
Communications, Inc., 10706 Beaver Dam Road, 5th Floor, Cockeysville, Maryland 
21030; and if to Lessee: Sinclair Communications, LLC, 10706 Beaver Dam Road,
Cockeysville, Maryland  21030, Attention:  General Counsel, with a copy to Vice
President, Engineering.

 

6.  Lessor shall have no right to use Lessee’s antenna system or to allow others
to use such antenna system.  Lessor further agrees that Lessee, in its sole
discretion, has the right to license the use of such antenna system to third
parties and to charge a “plug-in fee” to any third party that utilizes Lessee’s
antenna system.  Lessee agrees that for each subtenant that it grants a license
for the use of the antenna system, such subtenant shall enter into a separate
license agreement with Lessor.

 

7. Lessor hereby consents to Lessee’s sublease of space in the Building to
Baltimore (WNUV-TV) Licensee, Inc.

 

Except as expressly provided herein, the Agreement shall not be amended or
modified by this Amendment No. 2 and each of the terms thereof shall continue in
full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Cunningham Communications, Inc.

 

 

 

 

 

By:

/s/ J. Duncan Smith

 

 

Name: J. Duncan Smith

 

Its: Secretary

 

 

 

 

 

Sinclair Communications, LLC

 

 

 

 

 

By:

/s/ David Bochenek

 

 

Name: David Bochenek

 

Its: CAO

 

--------------------------------------------------------------------------------